United States Court of Appeals
                        For the First Circuit

Nos. 14-1376; 14-1377

                         THE FPE FOUNDATION,

               Plaintiff, Appellant/Cross-Appellee,

                                 v.

 LEWIS COHEN, as co-trustee of the Qualified Terminable Interest
                         Property Trust,

               Defendant, Appellant/Cross Appellant,

   MARTIN P. SOLOMON, as co-trustee of the Qualified Terminable
  Interest Property Trust; BETSY A. SOLOMON, as trustee of the
    LLLB Trust; J. ROBERT CASEY; BETSY A. SOLOMON and MARTIN P.
 SOLOMON, as co-trustees of the Cohen-Solomon Family Foundation,

              Defendants, Appellees/Cross-Appellees.


           APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon George A. O'Toole, Jr., U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                    Souter,* Associate Justice,
                     and Lipez, Circuit Judge.


     Joseph D. Whelan, with whom Matthew H. Parker and Whelan,
Kinder & Siket LLP were on brief, for cross-appellee FPE
Foundation.
     Sean T. Carnathan, with whom O'Connor Carnathan and Mack, LLC


     *
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
was on brief, for cross-appellant Lewis C. Cohen.
     Robert S. Frank, Jr., with whom Anita M.C. Spieth and Choate,
Hall & Stewart LLP were on brief for appellee Robert Casey.
     Rosanna Sattler, with whom James E. Kruzer and Posternak
Blankstein & Lund LLP were on brief, for appellees Martin P.
Solomon, as co-trustee of the Qualified Terminable Interest
Property Trust, and Betsy A. Solomon and Martin P. Solomon, as co-
trustees of the Cohen-Solomon Family Foundation.



                        September 2, 2015
          HOWARD, Chief Judge.    Federal court involvement in this

case turns on whether an arbitration clause in a trust agreement

applies to the claims asserted here and whether the appellees have

waived their right to arbitration.     Concluding that there had been

no waiver, and that all of the counts were arbitrable, the district

court dismissed the action.      Agreeing with both conclusions, we

affirm.

                                  I.

          The litigation resulting in these consolidated appeals

stems from disputes within the Cohen family.      At the top of that

family tree were Maurice and Marilyn Cohen.     They were married and

had two children: Lewis and Betsy. Betsy eventually married Martin

Solomon, another lead in this saga.

          In 1989, Maurice created the Maurice M. Cohen Revocable

Trust ("Maurice Trust").   After he died in 1995, assets from the

trust were passed to a Qualified Terminable Interest Property Trust

("QTIP Trust") and to a charitable organization, the Fund for

Philanthropy and Education ("Fund"). Lewis and Martin, co-trustees

of the Maurice Trust, the QTIP trust, and the Fund, were tasked

with distributing the income and principal of the QTIP Trust to

Marilyn during her lifetime.   J. Robert Casey served as an advisor

to the co-trustees with respect to the QTIP Trust.

          In 2010, Marilyn died.       At this point, pursuant to the

terms of the Maurice Trust, all remaining assets of the QTIP Trust


                                 -3-
rolled over to the Fund.         Disputes quickly emerged between Lewis

and Martin respecting the administration of the Fund. In September

2010, the two trustees signed a settlement agreement pursuant to

which roughly half of the Fund's assets were to be given to a new

charity managed by Betsy -- the C-S Foundation ("C-S"). Martin was

to then resign as co-trustee of the Fund, leaving Lewis to manage

the Fund and its successor, the FPE Foundation ("FPE").

             In addition to quarreling over the Fund, the parties

began tussling over yet another trust (one that Marilyn had created

during her lifetime: the "Marilyn Trust").            This dispute sparked a

lawsuit by Betsy and Casey against Lewis in July 2011 in the

Suffolk County Probate and Family Court ("Suffolk suit"), along

with a nearly identical case that Lewis initiated against Betsy and

Casey   in    the    Norfolk    Division     of     the    Superior     Court   of

Massachusetts ("Norfolk suit").

             Lewis subsequently expanded the scope of the Norfolk

suit.   Specifically, he argued that the trustees of the QTIP Trust

(himself     included)   distributed       assets   from    it   to   Marilyn   in

violation of their authority.         Lewis added FPE (which he manages)

as a defendant. FPE then counter-claimed, contending that any

improper transfer was to the detriment of its remainder interest.

             The    Norfolk   suit   was   eventually      dismissed,    and    FPE

(again, remember, managed by Lewis) thereafter filed the present

federal case against Martin, Lewis, Betsy, and Casey.                 Similar to


                                      -4-
its counter-claim in the Norfolk suit, FPE alleged that Lewis and

Martin exceeded their powers as co-trustees of the QTIP Trust. FPE

further claimed that Casey breached his fiduciary duty to that

trust. Lewis cross-claimed against Casey, seeking contribution and

indemnity, and accusing him of legal malpractice.1

               In 2013, C-S intervened in the federal case and counter-

claimed against FPE.          C-S pointed to the 2010 settlement agreement

and argued that it was the rightful successor-in-interest to the

Fund.       Accordingly, C-S insisted that it was entitled to at least

half of any damages that FPE might recover.

               As C-S entered the case, the defendants (sans Lewis)

lobbied for a way out.             They filed a motion to dismiss and to

compel arbitration.           Relying on an arbitration clause contained in

the Maurice Trust, the district court allowed the motion.

               Lewis and FPE timely appealed.

                                           II.

               We review a district court's decision to enforce an

arbitration clause, de novo.            Gove v. Career Sys. Dev. Corp., 689
F.3d 1, 4 (1st Cir. 2012).

               Two     discrete   issues    are   presented.      First,   Lewis

maintains       that    the    other   defendants   waived     their   right   to



        1
         Although Betsy remains involved in this case as a co-
trustee of C-S, she was also originally a defendant as co-trustee
of yet another entity. The claims related to that trust are not at
issue in this appeal.

                                           -5-
arbitration, and thus dismissal was inappropriate.                Second, FPE

contends that C-S's counter-claim is not subject to the arbitration

clause in the Maurice Trust.            We address each in turn.

                                          i.

              We begin with Lewis' claim that the defendants waived

their right to arbitration.            He believes that their actions in the

prior state court litigation amounted to a conduct-based waiver.

He thus contends that his cross-claim against Casey should remain

in federal court and, since that claim is inexorably linked with

FPE's central counts, those claims must also stay.

              At the outset, we note that our analysis would normally

begin by asking whether a valid arbitration clause exists, whether

the movant is entitled to invoke the clause, whether the non-moving

party is bound by it, and whether the clause covers the claims

asserted.     See Soto-Fonalledas v. Ritz-Carlton San Juan Hotel Spa

& Casino, 640 F.3d 471, 474 (1st Cir. 2011).              Only then would we

consider whether a party has waived such a right.                Here, we have

serious doubts as to whether Casey, as a mere advisor and counselor

to QTIP, was ever entitled to invoke the arbitration clause.              But,

Lewis   has    failed    to    argue    that   the   agreement   is   otherwise

unenforceable      and    we    therefore      soldier   on.      See    United

States v. Oladosu, 744 F.3d 36, 39 (1st Cir. 2014) ("Because the

argument is underdeveloped, it is waived.").




                                         -6-
          Although a party may waive a right to arbitrate -- either

explicitly or through its conduct -- we resolve any doubts in favor

of arbitration.   See Moses H. Cone Mem'l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 25-26 (1983).      Such an approach is consistent

with a liberal federal policy favoring arbitration.        See AT&T

Mobility, LLC v. Concepcion, 131 S. Ct. 1740, 1745 (2011). A number

of considerations guide our waiver inquiry. These factors include:

(1) whether the parties participated in a lawsuit or took other

action inconsistent with arbitration; (2) whether the "litigation

machinery has been substantially invoked and the parties [are] well

into preparation of a lawsuit by the time an intention to arbitrate

[is] communicated"; (3) "whether there has been a long delay" and

trial is near at hand; (4) whether the party seeking to compel

arbitration has "invoked the jurisdiction of the court by filing a

counterclaim"; (5) whether discovery not available in arbitration

has occurred; and, (6) whether the party asserting waiver has

suffered prejudice. Restoration Preservation Masonry v. Grove Eur.

Ltd., 325 F.3d 54, 60-61 (1st Cir. 2003) (citations omitted).

          Lewis points to the two state court actions as evidence

of a conduct-based waiver.   He begins with the Suffolk Suit, about

which some additional background is necessary.

          Before the Suffolk suit was initiated, Lewis insisted

that certain amendments to the Marilyn Trust were improper as she

allegedly lacked testamentary capacity at the time of the relevant


                                -7-
changes.    In response, in July 2011, Betsy and Casey (both were

also co-trustees of the Marilyn Trust) filed the Suffolk Suit,

seeking a declaratory judgment respecting the validity of the

amendments.   Betsy also filed a cross-claim respecting an entirely

separate trust (the Cohen Florence Nominee Trust).       Lewis moved to

dismiss the Suffolk suit, but the court denied his motion.

           In our case, Lewis avers that the defendants waived any

right to arbitrate because they instituted and maintained the

Suffolk litigation.      In taking this position, however, Lewis

ignores the substantive differences between the Suffolk counts and

the federal claims now at issue.         Critically, neither of the

instruments at issue in the Suffolk suit included an arbitration

clause.    In fact, had the Suffolk plaintiffs initially sought to

arbitrate those claims, Lewis could have been at the court's door

seeking to block that move.       And, since those claims were not

subject to any arbitration provision, a court would have likely

agreed. See McCarthy v. Azure, 22 F.3d 351, 354-55 (1st Cir. 1994)

("Thus, a party seeking to substitute an arbitral forum for a

judicial forum must show, at a bare minimum, that the protagonists

have agreed to arbitrate some claims.").

           Admittedly,   as   Lewis   suggests,   the   claims   here   do

tangentially relate to the counts asserted in the Suffolk suit,

since the disposition of the federal claims could affect the

property held in the Marilyn Trust.       But, even assuming that the


                                  -8-
overlap somehow rendered the Suffolk claims arbitrable, the Suffolk

plaintiffs' failure to insist upon arbitration for those counts

would not constitute a waiver as to the specific, discrete claims

alleged in this federal case.     Indeed, "[o]nly prior litigation of

the same legal and factual issues as those the party now wants to

arbitrate results in waiver of the right to arbitrate." 1 Domke on

Commercial Arbitration § 23:6 (2014).          This is true even "where a

party   has    previously   litigated    an    unrelated   yet   arbitrable

dispute."     Id. (citing Doctor's Assocs., Inc. v. Distajo, 107 F.3d
126, 133 (2d Cir. 1997)); accord Microstrategy, Inc. v. Lauricia,

268 F.3d 244, 250 (4th Cir. 2001).            Simply put, no such overlap

respecting the claims exists in this case.           As such, the Suffolk

suit does not provide any justification for a waiver finding here.

              Finding no luck in Suffolk, Lewis turns to the Norfolk

suit.   That case began roughly three months after the commencement

of the Suffolk case.        At that time, Lewis filed a complaint in

Norfolk, largely mirroring his answer and arguments in the Suffolk

suit.   Relying on the pendency of the Suffolk suit, the defendants

in the Norfolk action (Betsy and Casey as co-trustees of the

Marilyn Trust), moved to dismiss under Mass. R. Civ. P. 12(b)(9)

(permitting dismissal when there is a prior, pending action in a

Commonwealth court).

              In response to that motion, Lewis amended his complaint

to assert claims related to the Maurice Trust. For the first time,


                                   -9-
he argued that the trustees (himself included) distributed assets

from QTIP to Marilyn in violation of their authority.                          He then

added   FPE    as     a    defendant,     which,      as   previously    highlighted,

counter-claimed.

              Betsy       and   Casey    did    not   answer    these    new   claims.

Instead, they rested on their previously-filed motion to dismiss.

They did note that they would not "object to the addition to the

Suffolk Probate case of parties from the Norfolk case or claims

made in the Norfolk case."              The Norfolk court eventually dismissed

the case, and FPE voluntarily withdrew its claims.

              Lewis now maintains that the Norfolk defendants' failure

to insist on arbitration following his initial (and amended)

complaint, constitutes waiver.                  This is particularly true, he

argues, since the defendants "chose to persuade [the courts] to

dismiss Lewis' complaint, arguing successfully that the matter

should be heard in probate court."                More concretely, he highlights

statements     made       in    the   Norfolk     litigation,    which    he   alleges

establish that the Norfolk defendants agreed to eschew any future

jurisdictional defenses that they might have otherwise had.

              Both the facts and law undercut Lewis' position.                  Lewis'

initial complaint in Norfolk overlapped with the issues in his

Suffolk answer.           Thus, for the same reasons that the Suffolk suit

cannot ground a waiver finding, the Norfolk defendants' failure to




                                           -10-
insist on arbitration in response to the initial complaint does not

constitute a waiver as to the federal counts.

            It is true that Lewis amended his Norfolk complaint to

assert    the    QTIP    issues   at    the    heart   of   this   federal   case.

Following the amendment, however, the Norfolk defendants took no

further    action       which   would   have     churned    the    "machinery   of

litigation." Instead, they merely relied on their previously-filed

motion to dismiss.         Even if, arguendo, they had submitted a new

motion, such a filing would still have been a far cry from the type

of action that we have deemed sufficient to constitute a conduct-

based waiver.      See Creative Solutions Grp., Inc. v. Pentzer Corp.,

252 F.3d 28, 33 (1st Cir. 2001) (finding no waiver where the

defendant filed a motion to dismiss and a single request for

production); J & S Constr. Co. v. Travelers Indem. Co., 520 F.2d
809, 809-10 (1st Cir. 1975) (no waiver where the defendant waited

13 months to request arbitration and actively participated in

discovery); contra Joca-Roca Real Estate, LLC v. Brennan, 772 F.3d
945, 948 (1st Cir. 2014) (finding waiver where "the plaintiff

commenced a civil action, vigorously prosecuted it, and then -

after many months of active litigation - tried to switch horses

midstream to pursue an arbitral remedy.").

                To the extent that Lewis relies on the defendants'

statements in the Norfolk litigation, that argument also has no

legs.     Specifically, the Norfolk defendants asserted that they


                                        -11-
would not raise any jurisdictional claims if the issues related to

QTIP were all joined in the Suffolk probate court litigation.              Had

Lewis and FPE responded to the Norfolk dismissal by asserting these

claims in the Suffolk suit, and had the (federal) defendants

responded by insisting upon arbitration, Lewis' argument would be

compelling.     But, since Lewis and FPE essentially rejected the

Norfolk defendants' offer to resolve the entire dispute in Suffolk

by filing this federal suit instead, the remaining defendants are

entirely within their rights to now insist upon arbitration.

Ultimately, we can discern no conduct in either suit that suggests

that the defendants waived their right to arbitration.

            Even assuming that there were some conduct suggestive of

waiver, though, Lewis has also failed to show any prejudice. As we

have consistently said, "prejudice is essential for a [finding of]

waiver" even though the showing of prejudice can be "tame at best."

Id. at 949 (internal quotation marks and citation omitted).            Here,

we   are   unable   to   find,   for    example,   any   "delay   [that]   was

protected" or "litigation-related activities [that] were copious."

Id. at 950. A finding of waiver would thus still be inappropriate,

and the district court did not err in reaching that conclusion.2


      2
          Lewis also lobs a judicial estoppel argument that is
largely cut from the same cloth as his waiver contention. Even
evaluating the argument independently though, it fails for two
reasons. First, Lewis did not present the argument to the district
court and thus it "cannot be broached for the first time on
appeal."   Teamsters, Chauffeurs, Warehouseman & Helpers Union,
Local No. 59 v. Superline Transp. Co., 953 F.2d 17,21 (1st Cir.

                                       -12-
                                ii.

          The second issue in this appeal is whether C-S's counter-

claim is subject to arbitration.    That, in turn, hinges on whether

C-S's assertions are governed by the Maurice Trust or the 2010

settlement agreement.   On this question, we conclude that C-S's

claim fundamentally boils down to whether the terms of the Maurice

Trust entitled it, as a successor-in-interest to the Fund, to

certain assets of the QTIP trust.

          To set the stage, Maurice utilized broad language when

crafting his trust agreement.   It noted that "[a]ny controversy or

claim arising out of or relating to this trust agreement, or the

breach thereof, shall be settled by arbitration."    Meanwhile, the

settlement agreement stated that "the Commonwealth of Massachusetts

shall have exclusive jurisdiction over any action related to, or

arising out of, this Agreement."

          Whether an arbitration clause covers a specific claim is

initially a question of state contract law, although we invoke a

presumption in favor of arbitration where the clause is "ambiguous

about whether it covers the dispute at hand."       Dialysis Access

Ctr., LLC v. RMS Lifeline, Inc., 638 F.3d 367, 379 (1st Cir. 2011).

Here, the Maurice Trust is governed by Florida law, which also has


1992). Second, even were we to consider the merits of the estoppel
claim, Lewis has not shown that the other defendants took an
inconsistent position in an earlier case, or that any court ever
accepted such an earlier, irreconcilable argument.     See Healey
v. Spencer, 765 F.3d 65, 76-77 (1st Cir. 2014).

                                -13-
a strong public policy favoring arbitration.    See 13 Parcels LLC

v. Laquer, 104 So. 3d 377, 380 (Fla. Dist. Ct. App. 2012).

          FPE's central theory is that C-S's counter-claim derives

exclusively from the parties' 2010 settlement agreement.      As a

result, it argues that the "arise under" and "relate to" language

in the Maurice Trust simply does not apply to C-S's claims.   Thus,

according to FPE, the forum selection clause of the settlement

agreement -- calling for resolution in Massachusetts state courts

-- must be given full effect.3

          Florida takes a broad view of the phrase "relates to" in

the context of a forum selection clause.   Under that state's law,

"relates to" merely requires a "significant relationship" between

the claim asserted and the contract containing the arbitration

provision. See Jackson v. Shakespeare Found., Inc., 108 So. 3d 587,

593 (Fla. 2013).   This requires a "contractual nexus" which exists

when "the claim presents circumstances in which the resolution of

the disputed issue requires either reference to, or construction

of, a portion of the contract."    Id.

          Here, it is helpful to clarify the contours of C-S's

counter-claim. C-S does not contend that FPE somehow breached the

settlement agreement or that FPE acted in a manner entitling C-S to


     3
        Although the parties do not argue it, we find it curious
that FPE has invoked the forum selection clause, but failed to
actually argue for its enforcement by, for example, demanding
dismissal of the counter-claim in favor of the Massachusetts state
courts.

                                 -14-
recover.      Instead,        it   is   arguing     that,     as   provided   in   the

settlement agreement, it is a successor-in-interest to the Fund

established by the Maurice Trust and thus, like FPE, has a direct,

financial interest in any moneys that should have been passed to

the Fund.        To the extent that the QTIP trustees exceeded their

power, it was to the direct detriment of C-S's pecuniary interest.

Thus, if FPE recovers anything on that claim, C-S insists that it,

too, is entitled to share in the recovery.

             Accordingly, C-S's claim unquestionably "relates to" the

Maurice Revocable trust.                C-S asserts that it is entitled to

recover based on mismanagement of QTIP -- a legal theory that

hinges entirely on the powers provided to the QTIP trustees. Those

powers, in turn, are defined in the Maurice Trust Agreement, and

thus require an interpretation of that document.                        Although the

settlement agreement may have established C-S as successor-in-

interest of the Fund, the specific claim that it brings here

relates solely to the Fund's rights to assets of the QTIP trust as

governed by the terms of the Maurice Trust.

             Attempting to avoid that straightforward conclusion, FPE

protests that even if the claim is "related to" the Maurice Trust,

the 2010 settlement agreement amended that instrument with respect

to any claim that also "relates to" or "arises from" the settlement

agreement.       FPE leans heavily on two cases to broadly profess that

parties    are    free   to    revoke     or     amend   an   earlier    arbitration


                                          -15-
agreement by establishing an alternative dispute resolution for

specific claims.    See Applied Energetics, Inc. v. Newark Capital

Mkts., LLC, 645 F.3d 522 (2d Cir. 2011); Nat'l R.R. Passenger Corp.

v. ExpressTrak LLC, 330 F.3d 523 (D.C. Cir. 2003).    It then notes,

as in those cases, that the 2010 settlement agreement contained a

"merger clause."

            As an initial matter, this claim ignores the hurdles that

the law imposes on parties seeking to amend an irrevocable trust.

In Florida, "[o]nce created, a valid trust cannot be altered,

amended, or revoked except by the exercise of a power identified in

the trust."    L'Argent v. Barnett Bank, N.A., 730 So. 2d 395, 397

(Fla. Dist. Ct. App. 1999).    Other than Section VIII of the trust

(a section which preserved the grantor's right to make certain

changes), the parties have not pointed to any provision that

permitted amendments following Maurice's death. Thus, an amendment

could only take place with the unanimous consent of all of the

qualified beneficiaries and trustees, which was never obtained

here.    Fla. Stat. § 736.0412 (2014).

            Nor do the cases that FPE cites actually cut in its

favor.   Both Applied Energetics and ExpressTrak involved multiple

agreements between the same parties.     In each, there was a clear

intent to amend the initial document through a subsequent one.

Indeed, in Applied Energetics, the parties' latter agreement was

simply a formalized version of an earlier, preliminary contract.


                                 -16-
645 F.3d    at    523.      While       the   initial     document         included    an

arbitration clause, the second one changed it to a forum selection

clause.      Id.    In that circumstance, the Second Circuit reasonably

concluded that the language of both was "all-inclusive, both [were]

mandatory, and neither admits the possibility of the other."                            Id.

at 526.

              In this case, however, the settlement agreement and its

merger clause had a more constrained purpose.                        As the agreement

makes    clear,     the    parties    were      resolving      a    dispute     over    the

management     of    the    Fund     in    an   effort    to       prevent    litigation

respecting that entity.            The merger clause merely indicated that

the final agreement became the sole governing document resolving

that specific dispute.         Notably absent was any indication that the

settlement agreement sought to alter the Maurice Trust agreement.

Thus, even if the parties could have amended the Maurice Trust, a

proposition we greatly doubt, there is nevertheless no evidence

here that they sought to do so.

              All told, C-S's claim is covered by the arbitration

provision of the Maurice Trust and the 2010 settlement agreement

did nothing to change that.           Nonetheless, FPE attempts to make one

final argument.            It insists that we should still reject the

arbitration provision in favor of the forum selection clause

because the latter is a better fit with the federal claims at

issue.


                                           -17-
          Contrary to FPE's argument, however, the forum selection

clause does not imbricate with C-S's counter-claim. The settlement

agreement's provisions concerning potential litigation establish

that the forum selection clause is reserved for those claims

respecting responsibilities or breaches of the settlement agreement

itself.   For instance, a section of the agreement addresses

potential suits for breaches of warranties or representations made

in the document.   Certainly, the forum selection clause would be

perfectly suitable for such a claim.   But, this federal claim, as

noted, does not fall into the same category.     Instead, it turns

exclusively on an interpretation of the powers delegated to the

QTIP trustees -- powers established and governed by the Maurice

Trust, not by the 2010 settlement agreement.      This fact, when

combined with the strong public policy favoring arbitration, see

Concepcion, 131 S. Ct. at 1745, leads us to reject this final

contention.

                               III.

          As a result of the arbitration provision in the Maurice

Trust, federal court involvement in this case must come to an end.

Accordingly, we affirm the district court's decision to dismiss the

case and to compel arbitration.




                               -18-